Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed toward measuring a property of a surface by assuming that the reflected image of the surface includes a particular constellation (Claim 1 lines 11-13). The measured property could be, for example, angle information, distance information, extent, dimensions, size, shape, etc., (Spec. Pp. 4 lines 1-20, Pp. 36 lines 10-21); the constellation could be, for example, that the object’s reflection pattern contains a plane, a line, a boundary, an edge, a shape, a curvature, etc., (Spec. Pp. 9 line 40 – Pp. 10 line 5). The assumption causes the evaluation device to calculate only properties associated with the assumed constellation (Spec. Pp. 10 line 5 – Pp. 11 line 10). The assumption may also cause the evaluation device to ignore ambiguous data that are inconsistent with the constellation (Spec. Pp. 13 lines 2-10).
This feature has not been seen in the prior art. 
References US PG Publication 2019/0178974 and WO Publication 2019/083429 apply a predetermined structured light pattern based on a selected object type, which could read on assuming a constellation, but neither of these references pre-date the application. 
Reference US Patent 11,287,247 uses a light sectioning technique as the application does, but does not disclose measuring a property based on an assumption of an underlying constellation. 
Therefore, the claimed feature appears to be novel over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485